DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-47 are rejected under 35 U.S.C. 103 as being unpatentable over Grabek (US 6,231,518) in view of Negus (US 5,893,848).
Regarding claims 22, 29 and 30, Grabek discloses a method of accessing a pericardial cavity of a heart comprising: a. using an apparatus to apply pressure to a parietal pericardium (jaw structure applies pressure to tissue); b. retracting the apparatus (proximal retraction of actuator shaft occurs); and c. puncturing the parietal pericardium (puncturing with sharpened device) (column 5, lines 1-58 discuss the use of suction; column 7, line 54 – column 9, line 56, with specific attention to the jaws gripping the parietal pericardium and the carriage 120 penetrating the pericardial space)   but fails to disclose that the puncturing of the parietal pericardium is performed by delivering electrical energy in a radiofrequency range at the distal tip of the puncture device. However, Negus discloses a cardiac puncture device with a corresponding gauging system which uses a unipolar or bipolar system with electrodes at the distal end to create channels or punctures within cardiac tissue (column 5, lines 21-64). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the pericardial access device of Grabek use radiofrequency energy to create the access puncture as taught by Negus since both a mechanical application and energy application would create a channel. Doing so would provide an 
Regarding claim 23, Grabek discloses the method of claim 22, further comprising the step of advancing the puncture device through the apparatus (puncture device of Grabek is internal to the jaw structures and would be advanced therebetween).  
Regarding claim 31, Grabek discloses the method of claim 22, wherein the step of applying pressure to the parietal pericardium tents the parietal pericardium toward a myocardium (column 7, line 54 – column 9, line 56 discuss lifting the pericardium and would create an enlargement area additionally, column 16, line 48- column 17, line 4 discuss enlarging the pericardial space using a balloon).   
Regarding claim 32, Grabek discloses the method of claim 22, wherein the step of retracting of the apparatus comprises a user pulling back on the apparatus.  
Regarding claim 33, Grabek discloses the method of claim 22, further comprising a step of advancing a guidewire into the pericardial cavity (column 9, lines 53-56 discuss the use of a guidewire within the pericardial cavity).  
Regarding claim 34, Grabek discloses the method of claim 22, further comprising a step of enlarging the puncture by advancing a dilator over the puncture device and into the pericardial cavity (column 16, line 48- column 17, line 4 discuss enlarging the pericardial space using a balloon).  
Regarding claim 35, 41 and 42,  Grabek discloses a method of accessing a pericardial cavity of a heart comprising: a. moving a portion of a parietal pericardium 
Regarding claim 43, Grabek discloses the method of claim 35, wherein the portion of the parietal pericardium is moved away from the myocardium such that a space of the pericardial cavity is enlarged, thereby reducing a risk of accidental myocardial damage (column 7, line 54 – column 9, line 56 discuss lifting the pericardium and would create an enlargement area additionally, column 16, line 48- column 17, line 4 discuss enlarging the pericardial space using a balloon).  
Regarding claim 44, Grabek discloses the method of claim 35, wherein the step of moving the portion of the Application No.16/124,684 - 9 - September 7, 2018 parietal pericardium is accomplished through a mechanical means (use of forceps/jaws and balloons are discussed).  
Regarding claim 45, Grabek discloses the method of claim 44, wherein the mechanical means comprises using suction to pull the portion of the parietal pericardium (column 5, lines 1-58 discuss the use of suction).  
Regarding claim 46, Grabek discloses the method of claim 35, further comprising a step of advancing a guidewire into the pericardial cavity (column 9, lines 53-56 discuss the use of a guidewire within the pericardial cavity).  
Regarding claim 47, Grabek discloses the method of claim 35, further comprising a step of enlarging the puncture by advancing a dilator over the puncture device and into the pericardial cavity (column 16, line 48- column 17, line 4 discuss enlarging the pericardial space using a balloon).
Regarding claims 24, 25, 26, 36, 37, and 38, Grabek discloses the method of claim 22, further comprising a step of confirming that the puncture device is at least partially within the pericardial cavity, wherein the step of confirming that the puncture device is at least partially within the pericardial cavity comprises injecting a contrast fluid into the pericardial cavity through a lumen of the puncture device, wherein the step of confirming that the puncture device is at least partially within the pericardial cavity comprises aspirating fluid from the pericardial cavity through a lumen of the puncture device (column 9, line 58- column 10, line 21; column 10, lines 53-67).  
Regarding claims 27, 28, 39 and 40, Grabek discloses a step of confirming that the puncture device is at least partially within the pericardial cavity (column 9, line 58- .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,308,720. Although the claims both the present application and the previously patented invention are directed towards a method of accessing a pericardial cavity of the heart by delivering energy to create a channel to the pericardial cavity.
Claims 22-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,702,692. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method of accessing a pericardial cavity of the heart by delivering energy to create a channel to the pericardial cavity.
Claims 22-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,179,932. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method of accessing a pericardial cavity of the heart by delivering energy to create a channel to the pericardial cavity.
Claims 22-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,166,070. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method of accessing a pericardial cavity of the heart by delivering energy to create a channel to the pericardial cavity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794